DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.  

Claim Objections
Claims 1, 21 and 24 are objected to because of the following informalities:  In claim 1 line 6, “the cross-shaped protrusion” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 17, 19, 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 10,431,402).  
Regarding claim 1, Hsieh discloses a keyboard, comprising: a plurality of key assemblies (10), each key assembly of the plurality of key assemblies comprising: a keycap (14) having a cross-shaped recess (48); a rotatable key stem (20) having a cross-shaped axially-projected interface (46) having four fins extending radially therefrom, each fin orthogonal from each adjacent fin, the cross-shaped protrusion extending axially from the rotatable key stem and configured to engage with the keycap in a complementary fit arrangement that fixes and secures the keycap in a predetermined direction, the rotatable key stem further comprising a first protrusion (right side, Fig. 3) extending laterally from the key stem and in radial alignment with a first fin of the cross-shaped interface of the rotatable key stem, and a second protrusion (60, Fig. 14) extending laterally from the key stem and in radial alignment with a second fin of the cross-shaped interface of the rotatable key stem, wherein the rotatable key stem is a monolithic structure that includes all of the interface, the first protrusion, and the second protrusion (see Figs. 3 and 14); a first biasing member (22) supporting the key stem and being configured to provide a linear resistance feedback response profile as the keycap of the key assembly is depressed over a range of motion; and a second biasing member (16) configured to engage the first protrusion when the first fin and the first protrusion are oriented in a first direction, and engage the second protrusion when the second fin and the second protrusion are oriented in the first direction, wherein the first fin and the second fin, when either is oriented in the first direction, cause the rotatable key stem to be configured such that the keycap is mountable on the rotatable key stem in the predetermined direction, wherein engagement of the second biasing member with the first or second protrusion of the key assembly provides a non-linear resistance feedback response profile that gradually increases over a first region of the protrusion and decreases over a second region of the protrusion as the keycap of the key assembly is depressed over the range of motion (Fig. 14), and wherein the first protrusion has a different shape and corresponding non-linear resistance feedback response profile than the second protrusion (Figs. 3 and 14).  
Regarding claim 21, Hsieh discloses the first biasing member being a compression spring (22) and the second biasing member being a torsion spring (16, acts against a momentum force at a radius).  
Regarding claim 24, Hsieh discloses a plurality of channels (56) aligned with a longitudinal axis of the key stem that are configured to be engaged by one or more detents that causes discrete rotational positions for the key stem relative to the key assembly including a first position corresponding to the first direction.  
  
Regarding claim 17, Hsieh discloses a key assembly, comprising: a rotatable key stem (20) having a cross-shaped axially-projected interface (46) with four fins extending radially therefrom and orthogonal from each adjacent fin, the cross-shaped interface extending axially from the key assembly and configured to engage with a cross-shaped recess of a keycap in a complementary fit arrangement that fixes and supports the key cap in a predetermined direction, the rotatable key stem comprising a first protrusion (right side, Fig. 3) extending laterally from the key stem and in radial alignment with the first fin of the cross-shaped interface of the rotatable key stem, and a second protrusion (right side, 60, Fig. 14) extending laterally from the key stem and in radial alignment with a second fin of the cross-shaped interface of the rotatable key stem, wherein the rotatable key stem is a monolithic structure that includes all of the interface, the first protrusion, and the second protrusion (see Figs. 3 and 14); a first biasing member (22) co-linearly aligned with and co-located with the key stem, the first biasing member configured to provide a first force profile with a feedback response during actuation of the key assembly; and a second biasing member (16) configured to engage the first protrusion when the first fin and the first protrusion are oriented in a first direction, and engage the second protrusion when the second fin and the second protrusion are oriented in the first direction, wherein the first fin and the second fin, when either is oriented in the first direction, cause the rotatable key stem to be configured such that the key cap is oriented in the predetermined direction.  
Regarding claim 19, Hsieh discloses  a plurality of channels (56) aligned with a longitudinal axis of the key stem that are configured to be engaged by one or more detents that causes discrete rotational positions for the key stem relative to the key assembly including a first position corresponding to the first direction.  
Regarding claim 22, Hsieh discloses the second biasing member being a torsion spring (16).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833